Title: From Abigail Smith Adams to Abigail Amelia Adams Smith, 3 November 1808
From: Adams, Abigail Smith
To: Smith, Abigail Amelia Adams



my dear daughter
Quincy Novbr. 3d 1808

Your Letter of Sepbr 25 together with Carolines came safe to hand, but I have been in a kind of Turmoil ever since, and never felt retired, or quiet enough to sit down to my pen. It is a great misfortune to me that I cannot see to write in an Evening, without injury to my Eyes. your Aunt Cranch’s sickness has lain heavey at my heart. She is I hope recovering, but she has been much broken down. I have never been more distresst about her. Mrs J Adams has been sick too, almost ever since she came. the Dr calls her complaint, the Water Brush; the pain in her stomack has been intence, and the Water would flow from her mouth in great abundence, whilst her hands and feet would be an Ague cold. Little Abbe has had a slow fever, and been as fractious as a wasp. My daily cares you know: they are not lessned: but the Scripture tells us, that no Man liveth for himself. the sordidness of that Idea, is sufficient to stimulate the indolent, and prompt us all to do good and communicate, that the Sphere of your usefullness may be enlarged. I hope with you that you may return to the Society of your Friends and connections. To me the distance is unpleasent, yet I trust that there are pleasures, and comforts to be found there to a mind disposed to view objects in their best light, and to receive with gratitude the bounties of providence—Johnson in his Rassalass shows us that the happy valley must be in the mind.
I have just procured Corrinna and am reading it. I will give you my opinion when I have finishd it.
If William should think of passing the winter at Philadelphia, I should recommend him to an acquaintance with Dr Rush’s family. Richard Rush is a very fine young Man, and he will find a kind of home in the domestick circle of the Dr—I will write to the Dr in his behalf. his uncle Thomas will give him Letters to some of his Friends. Mrs J Adams thinks he may be of essential service to his Aunt in the care of her affairs, particularly so, if she removes to her Farm as she proposes to do. A single woman whether maiden, or widow, wants some Friend of the other Sex to protect her, and her property or she becomes the prey of every Sharper. William has seen enough of the world, to be—even a Guide to a thoughtless giddy woman, and he may do it in a way, that may convince her, that her honour and reputation are his peculiar care. He is quick sighted, and will easily discern what is proper, at the same time, he will be upon his guard against the contagion of improper example. I have reasons for these hints. He will soon see whether they are well founded. I thought it probable that he might go to Philadelphia, and that he ought not to be improperly associated—Whether Commerce is ever again to shake of her Shackles, as respects America, is doubtfull, not I fear untill she can do it, by the power of her own Navy, and the Thunder of her own Cannon—Brittain is jealous of our prosperity and fears us, as a rival. She is determined to check us in every way which she can France wishes to Embroil us with England, and to crush us in that way, least we should unite our power with hers, against France—Thus are we hemed in on every Side—America is desirious of dealing justly by Both—and extending her commerce as a Nutral Nation, to every part of the Globe. General Moreau compares America to the trunk and limbs of a Giant, with the Muscles of an Infant—Under the present Administration she has certainly totterd and limped, as if affraid to go alone. Last week the report was Current, that Napolean had declared war against the United States—this was not believed by your Father, who could not see any cause, or motive of policy in the measure. His decrees are more provoking than War; we shall soon have the Bugget opend—Mr Madison I think will be our next President—Pinckney is not the Man calculated to ride in the Storm, and stem the torrent. If Mr Madison can, he will perform wonders the people are so divided that it is like a House which cannot stand.
We have had one snow storm. I thought you must have had it deep with you. It is all gone, and this day is mild as May. Your Brother and Sister are both well. they kept Sabbeth with us. John went home last week, having been with me four Months,—Sister T B A asks if you received the Letter she wrote you some months since.—I was in Boston last week. our Friends all well—poor Aunt Edwards fell in her Chamber and broke her Arm—regrets it much, as She was to have made her annual visit at Quincey on the same week.— I Shall write to Caroline next. My Love to her, Caroline was so womanly so , and so pleasing in her manners, that those who come after her, when weighd in the balance are found wanting.—Susan is in a voilent hurry to take the Letter to her uncles. Wait I say untill I send my Regards to all the family uncles Aunts and cousins and to my dear Daughter—The affection of her Mother
Abigail Adams
PS I had a Letter from John and have written to him his Grandfather had one this week

